Per Curiam
A bill was brought by á citizen taxpayer to enjoin the performance of a contract made by the County Commissioners with the Georgia Engineering Company for road work and for an accounting and a refund of excessive payments. The court sustained a demurrer to the bill and dismissed it, the complainant not desiring to amend. An appeal was taken.
In the bill it is alleged that there were several bidders for the work, viz: Georgia Engineering Company, $61,910.00; Alabama Paving Company, $67,952.50; Good Roads Construction Company, $59,665.50; Tucker Brick Company, $57,250.00; that the Georgia Engineering Company was not the lowest competent bidder in that its bid in the sum of $61,910.00 exceeded the bid of the Good Roads ' Construction Company by ' $5,211.50;' that the Good Roads Construction Company is and was a competent and responsible bidder, fully able to carry out and perform the said contract; yet in violation of *653-law and in disregard of the rights of the taxpayers of said county the said defendants, constituting the said Board of County Commisisoners of said county, awarded the said contract to their co-defendant, the Georgia Engineering Company. There are other allegations, not repugnant to the above, that need not be stated here. As the demurrer admittéd the material allegations stated and referred to, it was error to sustain the demurrer.
Reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.